 In the Matterof ROANE-ANDERSON COMPANY, EMPLOYERandLOCALUNION 760, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,AFL, PETITIONERIn the Matterof ROANS-ANDERSON COMPANY, EMPLOYERandLODGENo. 555, INTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONER9Cases Nos. 10-RC-395 and 10-RC-442, respectively.DecidedApril 21,19.49DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing was heldbefore Marion A. Prowell, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].-'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner in Case No. 10-RC-395, herein called the IBEW ;the Petitioner in Case No. 10-RC-442, herein called the IAM; UnitedGas, Coke and Chemical Workers, CIO, Intervenor in Case No. 10-RC-395, herein called the Chemical Workers; and the American Fed-eration of Labor, represented by the Knoxville Building Trades Coun-cil,( Intervenor in the consolidated case, herein called the Council, arelabor organizations claiming to represent employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.1 The IAMand the IBEW,although stipulating that the American Federation of Laborwas a labor organization,contended at the hearing that it could not be a proper bargainingrepresentative,because only an InternationalUnion or an affiliatedlocalcould so act.Asthe AFLhas bargainedwith theEmployer,and intends to continue bargainingthrough itsrepresentative,Knoxville Building Trades Council,on wages, hours,and working conditionsof employees of the Employer,we conclude that theAFL is herean appropriate bargainingrepresentative.Matter of American FruitGrowers,Incorporated,75 N. L R B. 1157.83 N. L. R. B., No. 2.30 ROA1NTE-ANDERSON COMPANY314.The appropriate unit :The IBEW seeks a unit of all electricians and apprentices, linemenand apprentices, electrical troublemen, groundmen, and electrical fore-men and lineman foremen without authority to hire or discharge, whoare employed by the Employer at its Oak Ridge, Tennessee, operations.The Chemical Workers agree that these employees constitute an appro-priate bargaining unit.The IAM requests a unit of all machinistsand apprentices, millwrights doing machinists' work, and welderswhose operations are incidental to, and in furtherance of the machin-ists'work, and machinist foremen without authority to hire ordischarge.The Employer and the Council contend that only the present bar-gaining unit, consisting of all employees working in positions on theEmployer's Manual Schedule, is appropriate.The Employer, how-ever, would exclude from the unit, as supervisors, those foremen inthe proposed units who are being bargained for presently, while theCouncil, although it has not made its position clear on the record,presumably would leave the present unit unchanged.The Employer, under contract with the Atomic Energy Commis-sion, performs the maintenance and operation functions for the OakRidge, Tennessee, town site and military reservation.. It provides themunicipal services of street maintenance, garbage collection, sewagedisposal, water supply, and fire and police protection.It also suppliesand transmits electric energy for the Oak Ridge area, ,and acts as theexclusive leasing agent for all Government-owned residential andcommercial properties in the area, furnishing all maintenanceservices in connection therewith.Following certification of the American Federation of Labor as theexclusive bargaining representative of the Employer's manual em-ployees pursuant to a Board-conducted election,2 the Council repre-sented the AFL in negotiating and executing a contract with theEmployer, which became effective February 24, 1947, for an initial2-year term.The employees here sought to be represented by theIBEW and the IAM have been included in the coverage of thatcontract..The unit sought by theIBEWincludes all electrical and linemanforemen, electricians, electrical: troublemen; linemen, groundmen,electrician and linemen apprentices .3 . There are approximately 75employees in this- proposed craft unit, divided between 3 of the 11departments in which employees on the Employer's Manual Schedule2Matter of Roane-Anderson Company,71 N. L. R. B. 266.2There are no persons presently classified as electrical troublemen or groundmen, theirwork being done by employees in other classifications,which have been included in theproposed unit. 32DECISIONS OF NATIONALLABOR RELATIONS BOARDare employed. In the building maintenance department are 8 fore-men, 41 electricians and 12 apprentices, who do all the interior elec-trical repair work in the houses, stores, and public building on theOak Ridge town site. The hospital department has 1 electrician as-signed to it. In the utilities department are 2 electricians and aforeman who are engaged in repair and maintenance work on thepumps and motors in the filtration, water, steam, and sewage dis-posal plants operated by that department.Also assigned to the util-ities department are 2 foremen, 3 linemen, and 9 apprentices whowork exclusively on outside transmission and distribution lines.Electricians and linemen are never interchanged, but electricians as-signed to one department may occasionally be transferred elsewhere.The Employer contends that the work of the electricians and linemenis so different that they are, in effect, separate crafts whose combi-nation in a single unit would be inappropriate. In spite, however,of the admitted difference in the respective work of the electriciansand linemen, we believe that the basic skills involved in handlingelectric current are the same for both groups, and that essentiallythey are both parts of the same craft, which should be afforded theopportunity of voting for separate representation.In the unit sought by theJAM,there are nine machinists and twomachinist-foremen, who work in three machine shops located in vari-ous parts bf the Oak Ridge area.They are proficient in the use ofmachine tools ordinarily found in well-equipped machine shops, andare required to work to the extremely close tolerances usually requiredof skilled machinists.Although, on particular repair projects, themachinists may work in close conjunction with skilled workmen ofother crafts, there is no interchange of functions between them.There are also two employees classified as millwrights 4 who, theIAM contends, are properly part of a craft unit of machinists.Oneoperates the saane machine tools, and works to the same close tolerancesrequired of the machinists.The other is a welder, about 80 percentof whose time is spent in welding for the machinists exclusively.These two work in one of the machine shops, and are under the super-vision of the machinist foremen stationed there. It appears that themachinists and one millwright have similar duties requiring thesame high degree of skill and are all part of the same traditionalcraft group to whom the Board has customarily granted the oppor-tunity of voting for separate representation.Because the work ofthe millwright who welds almost exclusively for the machinists is4Golden and Gates. ROANE-ANDERSON COMPANY33so closely allied to the work of that group, we shall include him inthe group proposed by the IAM 5In support of its contention that the units proposed by the IBEWand the IAM are not appropriate, the Employer points to the pasthistory of collective bargaining on a broader basis and to the pos-sibility that severance might upset its basic wage policies.In apply-ing the principles of craft severance, the Board has held thatbargaining history on a more inclusive basis is not, in itself, a con-trolling factor.However, it has, in a few cases, denied craft severancewhere there was an extremely high degree of integration among theemployees in a particular industry."The facts in this case do notpersuade us that this Employer's business is so highly integrated thatrecognized craft groups must be denied an opportunity for separaterepresentation.'As we noted above in discussing the unit contentions of the parties,the Employer did not contest the inclusion of those foremen whom thethe Petitioners want to keep in the proposed units, when it negotiatedits contract following Board certification of the AFL in November1946, before the Act was amended.The record discloses, however,that these foremen do very little manual work, spending practicallyall their time in direction of their subordinates.Although the recordis not clear as to their power to initiate or recommend changes instatus of employees, we are satisfied that they fall within the statutorydefinition of "supervisor" because they are in complete, responsiblecharge of their shops or crews and of the employees assigned thereto.We shall direct that separate elections be held in the followinggroups of employees at the Employer's operations at Oak Ridge,Tennessee, excluding from each group all clerical and professional em-ployees, guards, and supervisors within the meaning of the Act.Weshall defer our determination as to the appropriate unit or units pend-ing the results of the election hereinafter directed.(a)All electricians, electrical troublemen, linemen, groundmen,electricians and lineman apprentices, but excluding all electrician andlineman foremen.°Matter of St. Regtis Paper Company,80 N L. R B 570.°Matter of National Tube Company,76 N. L.R. B. 1199;Matter of Ford Motor Company(Maywood Plant),78 N. L.R B 887.7 InMatter of Roane-Anderson Company, supra,ployees on the Employer'sManual Schedule constituted an appropriate unit, we dismiss thepetition of the IAM for a unit composed of all the Employer'smechanics,machinists, mill-wrights,and their apprentices and helpers,because it had not been shown that theseemployees constituted either a recognized craft group or a division or department of theEmployer's operations.We are satisfied,however, that by limiting its unit as indicatedabove, the IAM has demonstrated the feasibility of severance here 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)All machinists and machinist apprentices, including the ma-chinist classified as a millwright and the millwright-welder who weldsfor the machinists, but excluding all machinist foremen.DIRECTION OF ELECTIONSAs part of of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Tenth Region,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees in the voting groups described in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Elections, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, todetermine :(1)Whether the employees in voting group (a) desire to be rep-resented, for purposes of collective bargaining, by Local Union 760,International Brotherhood of Electrical Workers, AFL or by UnitedGas, Coke and Chemical Workers, CIO, or by American Federationof Labor, represented by the Knoxville Building Trades Council,or by none;(2)Whether the employees in voting group (b) desire to be rep-resented, for purposes of collective bargaining, by Lodge No. 555,International Association of Machinists, or by American Federationof Labor, represented by the Knoxville Building Trades Council, orby neither.g The compliance status of Local Union 760, International Brotherhood of ElectricalWorkers, AFL,and of Lodge No. 555, International Association of Machinists,has lapsedsince the hearing in this matter.In the event either fails to renew its compliance withSection 9(f), (g), and(h)within 2 weeks from the date of this Direction,the RegionalDirector is to advise the Board to that effect.No election shall be held in either voting.group unless and until the Petitioner therein has renewed its compliance.